DETAILED ACTION
Applicant’s preliminary claim amendment filed June 9, 2022 was received. Claims 15-19 were cancelled. Claims 20-25 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a spray gun alignment jig, classified in B05C 13/0278.
II. Claims 15-19, drawn to a method of aligning a spray gun, classified in B05D 1/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus, since the process does not require a linkage that connects a gun adapter to a container holder adapter.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During telephone conversations with Benjamin Tramm on June 6, 2022 and June 8, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election was made by applicant in the communication filed June 9, 2022 with the preliminary claim amendment.  
Claims 15-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Applicant cancelled claims 15-19 in the preliminary claim amendment filed June 9, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 (as being dependent on claim 11), and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 11 recites “the container” in line 2. There is lack of antecedent basis for this limitation in the claim since claim 11 depends on claim 1, and although claim 1 recites “a container holder”, “a container spray machine”, and “a container holder adapter”, claim 1 does not recite “a container”. The limitation will be interpreted as “a container” for clarity.

	Claim 14 recites “a container holder” in line 2. This limitation is indefinite since it is unclear whether “a container holder” is referring to the container holder previously recited in claim 1, or a different container holder. The limitation will be interpreted as “the container holder” for consistency.

Claim 14 contains the trademarks/trade names: INNOVEL HPS, INNOVEL MAX, INNOVEL VCL, NUTRISHEILD SOLISTA, PPG6100, PPG 6150, AQUALURE G1 50, VALPURE, and CANVERA.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
In the present case, the trademarks/trade names are used to identify/describe water-borne acrylic beverage spray products, spray lacquer products, clear internal spray product, non-BPA spray products, internal gold and aluminized spray products, beverage can inside spray products, acrylic and polyether-acrylic beverage can spray non-BPA products, polyether-acrylic and polyester two-piece D&I food can spray non-BPA product, and food/beverage can inside spray products. Accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peck (USP 4180844).

	It should be noted that the term “adapter” in claim 1 is a broad term. The term “adapter” has been given its broadest reasonable interpretation, and thus interpreted to merely refer to “a connector for joining parts having different designs enabling them to work together” (see https://www.thefreedictionary.com/adapter).

	Similarly, a “linkage” in claim 1 is a broad term. The term “linkage” has been given its broadest reasonable interpretation, and thus interpreted to merely refer to “anything serving to connect one part or thing with another” (see https://www.thefreedictionary.com/link).

	Regarding claim 1, Peck spray gun alignment jig for aligning a spray gun 16 with a plate 27 (container holder) of a container spray machine 10, the spray gun alignment jig comprising: 
an insert 69 (container holder adapter) that engages with a plate 27 (container holder) of the container spray machine 10 (col. 5, lines 46-68 through col. 6, lines 1-3; see for example Fig. 2); 
an outwardly protruding rim (spray gun adapter) at the aperture of gun support 15 that engages with the spray gun 16 (col. 3, lines 8-19; see for example Figs. 1 and 2); and 
a peripheral wall of gun support 15 that acts as a linkage and indirectly connects the outwardly protruding rim (spray gun adapter) and the insert 69 (container holder adapter) via the plate 27 (container holder) in a predetermined alignment (col. 3, lines 8-19; see for example Figs. 1 and 2). 

Regarding claim 3, Peck further teaches that the insert 69 (container holder adapter) is sized to fit within the plate 27 (container holder) of the container spray machine 10 and further comprises an aperture 36 (orientation guide) that causes the insert 69 (container holder adapter) to fit within the plate 27 (container holder) in a particular orientation (col. 5, lines 46-68 through col. 6, lines 1-3; see for example Fig. 2). 

Regarding claim 4, Peck further teaches that the plate 27 (container holder) is part of a drive means 23 (container spinner) of a star wheel 26 (container transporter) of the container spray machine 10 (col. 7, lines 13-51; see for example Fig. 1). 

The term “align” in claim 5 has been given its broadest reasonable interpretation and thus interpreted as “to bring into desirable coordination or relation” (see https://www.thefreedictionary.com/align).


Regarding claim 5, Peck further shows that the rim (spray gun adapter) surrounds an aperture (tip alignment receptacle) that receives a tip of the spray gun 16 to align the rim (the spray gun adapter) with the tip of the spray gun 16 (see for example Figs. 2 and 3). 

Regarding claim 6, it is inherent that the predetermined alignment provided by the rim and aperture of gun support 15 provides a predetermined position (e.g., positions 103, 105) and a predetermined orientation of spray gun 16 (col. 7, lines 31-38; see for example Figs. 2-4). 

Regarding claims 7 and 8, Peck further shows it is inherent that predetermined position 105 comprises a forward/backward position (since the gun 16 is inserted into the aperture of gun support 15); a left/right position (relative to the center of star wheel 26); and an up position (relative to the center of star wheel 26), a pitch value (vertical angle relative to central axis of can 11), a yaw value (horizontal) angle relative to central axis of can 11), and a roll (angle of rotation about the spray axis) (col. 7, lines 1-13; see for example Figs. 2-4) (“pitch”, “yaw”, and “roll” as described in Applicant’s Spec., para 0112-0113). 

Regarding claims 9 and 10, Peck further teaches that position 103 (predetermined alignment) causes the spray gun 16 to spray an interior coating that conforms to at least one interior coating criterion, wherein the at least one interior coating criterion is selected from an “adequate coating” (i.e., an amount of an interior surface that is coated) (col. 7, lines 31-38; see for example Figs. 2-4).

Regarding claim 11, Peck further teaches that the spray gun alignment jig is configured to align the spray gun 16 with a container 11 in a predetermined orientation selected for applying an interior coating to the container 11 (col. 7, lines 1-13; see for example Figs. 2-4), the interior coating being a sprayable powder coating composition (col. 3, lines 15-18). 

Regarding claim 12, this limitation recites a composition of the applied coating and thus does not further structurally limit the claimed invention since the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself (see MPEP 2115). The gun 16 of Peck would be capable of depositing various compositions, including the claimed compositions, since there is no structural difference between the spray guns of Peck and the spray guns used in the claimed invention (see MPEP 2114(I)) (Peck: col. 1, lines 29-45).

Regarding claim 13, Peck further teaches that the spray gun alignment jig is configured to align the spray gun 16 based on spray powder entrained in gas (i.e., a draping of the coating) (col. 3, lines 15-18).

Regarding claim 14, as mentioned above, Peck teaches a spray gun alignment jig configured to align a spray gun 16 with the plate 27 (container holder) (col. 3, lines 8-19; see for example Figs. 1 and 2). 
	As mentioned above, limitations reciting the coating composition do not further structurally limit the claimed invention since the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself (see MPEP 2115). The gun 16 of Peck would be capable of depositing various compositions, including the claimed compositions, since there is no structural difference between the spray guns of Peck and the spray guns used claimed invention (see MPEP 2114(I)) (Peck: col. 1, lines 29-45).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Peck (USP 4180844) as applied to claim 1 above, and in further view of Murch (USP 2103270).
Regarding claim 2, Peck further teaches that gun support 15 is also designed to permit air flow (col. 8, lines 8-27; see for example Fig. 3).
Peck does not explicitly teach that the peripheral wall of gun support 15 that connects the outwardly protruding rim (spray gun adapter) and insert 69 (container holder adapter) via plate 27 (container holder) includes a releasable joint so as to separate the gun support 15 and plate 27 (container holder) (i.e., separate the insert 69 and outwardly protruding rim).
However, Murch teaches a bracket 56 (releasable joint) that is releasable via screws 69 to separate bars 22,23 (container holder adapter) from the duct 68 (spray gun adapter), for the benefit of connecting the duct 68 (spray gun adapter) to suitable suction means (Pg. 2, col. 2, lines 23-39; Pg. 3, col. 1, lines 61-74; see for example Figs. 1 and 2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mount the gun support 15 with a bracket releasable via screws in the apparatus of Peck, as taught by Murch, for the benefit of connecting the duct 68 (spray gun adapter) to suitable suction means.

Claims 20, 21, 22, 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Peck (USP 4180844) as applied to claim 1 above, and in further view of Cholewa (USP 5393346).

As mentioned above, the term “align” in claim 25 has been given its broadest reasonable interpretation and thus interpreted as “to bring into desirable coordination or relation” (see https://www.thefreedictionary.com/align).

	Regarding claims 20, 21, 22, 23, 24, and 25, Peck further teaches that the outwardly protruding rim (spray gun adapter) includes a gun support 15 (body) including a table (base, unlabeled) on the floor (best shown in Figs. 4 and 5), wherein the gun support 15 (body) of the protruding rim (spray gun adapter) further comprises a tool port (col. 3, lines 44-46; see for example Figs. 4 and 5), wherein the tool port provides a receptacle into which a brush 28 (tool) can be inserted to interact with and adjust the spray gun 16 when the spray gun 16 is engaged with the protruding rim (spray gun adapter) (col. 7, lines 64-68 through col. 8, lines 1-27; see for example Figs. 4 and 5), wherein the protruding rim (spray gun adapter) includes an aperture (tip alignment receptacle), adjacent to the tool port for brush 28, that receives a tip of the spray gun 16 to align the protruding rim (spray gun adapter) with the tip of the spray gun 16 (see for example Figs. 2 and 3).
	Peck does not explicitly teach that the protruding rim (spray gun adaptor) or gun support 15 (body) includes fastening arms, such that that the tool port for brush 28 is 
is arranged between the table (base) of gun support 15 (body) and the fastening arms.
	However, Cholewa teaches a carrier assembly 32 for a spray gun 30 comprising arms 94, 124 (fastening arms), for the benefit of moving the spray gun 30 in extended and retracted positions (col. 4, lines 58-68 through col. 5, lines 1-4; see for example Figs. 3 and 4).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine fastening arms with gun support 15 in the apparatus of Peck, as taught by Cholewa, for the benefit of moving the spray gun 16 in extended and retracted positions relative to the protruding rim (spray gun adapter) and aperture of gun support 15 (body).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717